McFarland, J., dissenting.
I dissent. If the future sale and purchase of lots for burial purposes cannot be prohibited unless all burials in lots already purchased are also prohibited, then it is evident that there can be no gradual progress toward the extinguishment of the cemetery evil. But an ordinance which would absolutely and immediately prohibit any further burial within the city would be a sudden and abrupt measure that would result in great confusion and distress. Ho such ordinance is likely to be passed; and yet, without such an ordinance, it seems to me that, under the opinion of the majority of the court, the cemetery evil must be perpetual. The ordinance in question operates uniformly upon all of the class who come within its provisions. The petitioner would be in no better situation if the ordinance had absolutely prohibited all future burials. As long as sales and purchases of lots for burial purposes are allowed, the cemetery evil will be greatly magnified, and its suppression made correspondingly more difficult.